DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 25, 2021.  Claims 1 and 11 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to the current rejection under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Claim 1 recites a system configured for using risk profiles for creating and 
deploying new vehicle event definitions to a fleet of vehicles including a first vehicle, the system comprising: 
one or more hardware processors configured by machine-readable instructions to 
obtain a first risk profile, a second risk profile, and vehicle event characterization information, wherein the first risk profile is specific to a certain context for detecting vehicle events, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events matching the certain context, wherein the second risk profile is specific to operators, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events matching the operators, and wherein the vehicle event characterization information characterizes one or more types of vehicle events to be used in creating and deploying the new vehicle event definitions; 
automatically select individual ones of the previously detected vehicle events that have one or more characteristics in common, wherein the selection is based on one or more of the first risk profile, the second risk profile, and the vehicle event characterization information; 
determine circumstances for at least a predefined period prior to occurrences of the selected vehicle events; -2-Brookins, et al. - 16/400,903 Attorney Docket No.: 45YN-288268 
create a new vehicle event definition based on the determined set of circumstances; 

automatically effectuate a presentation of a notification to an operator of the first vehicle, wherein the notification is based on the first additional vehicle event; and 
receive additional vehicle event information from the individual vehicles in the fleet of vehicles, wherein the additional vehicle event information includes information regarding the detection of the additional vehicle events, and wherein the additional vehicle events have been detected in accordance with the new vehicle event definition.

Claim 11 recites a method for using risk profiles for creating and deploying new vehicle event definitions to a fleet of vehicles including a first vehicle, the method comprising: -5-Brookins, et al. - 16/400,903 Attorney Docket No.: 45YN-288268 obtaining a first risk profile, a second risk profile, and vehicle event characterization information, wherein the first risk profile is specific to a certain context for detecting vehicle events, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events matching the certain context, wherein the second risk profile is specific to operators, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events matching the operators, and wherein the vehicle event characterization information characterizes one or more types of vehicle events to be used in creating and deploying the new vehicle event definitions; automatically selecting individual ones of the previously detected vehicle events that have one or more characteristics in common, wherein the selection is based on one or more of the first risk profile, the second risk profile, and the vehicle event characterization information; determining circumstances for at least a predefined period prior to occurrences of the selected vehicle events; creating a new vehicle event definition based on the determined set of circumstances; automatically distributing instructions for detection and the new vehicle event definition to individual vehicles in the fleet of vehicles for the detection, by the individual vehicles including the first vehicle, of additional vehicle events in accordance with the instructions and the new vehicle event definition, wherein the additional vehicle events include a first additional vehicle event that has been detected for the first vehicle; -6-Brookins, et al. - 16/400,903 Attorney Docket No.: 45YN-288268 automatically effectuating a presentation of a notification to an operator of the first vehicle, wherein the notification is based on the first additional vehicle event; and receiving additional vehicle event information from the individual vehicles in the fleet of vehicles, wherein the additional vehicle event information includes information regarding the detection of the additional vehicle events, and wherein the additional vehicle events have been detected in accordance with the new vehicle event definition.

Statutory Category
Does claim 1 fall into one of four of the statutory categories?   Yes.  In the preamble claim 1 recites a system.  The body of claim 1 then recites one or more hardware processors configured by machine-readable instructions to perform a series of function.  Claim 1 is therefore considered an apparatus.
Does claim 11 fall into one of four of the statutory categories?   Yes.  In the preamble claim 11 recites a method.  The body of claim 11 then recites a series of method steps.  Claim 11 is therefore directed to a method.

	Step 2A – Prong 1
Do claims 1 and 11 recite a judicial exception?  Yes.   The claims recite the limitation of automatically selecting individual ones of the previously detected vehicle events that have one or more characteristics in common, wherein the selection is based on one or more of the first risk profile, the second risk profile, and the vehicle event characterization information, determining circumstances for at least a predefined period prior to occurrences of the selected vehicle events, and creating a new vehicle event definition based on the determined set of circumstances.  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more hardware processors configured by machine-readable instructions to,” nothing in the claim element precludes these steps from practically being performed in the mind. For example, with regard to claim 1, but for the “one or more hardware processors” language, the claim encompasses the user manually automatically selecting individual ones of the previously detected vehicle events, determining circumstances for at least a predefined period, and creating a new vehicle event definition. The mere nominal recitation of one or more generic hardware processors does not take the claim limitation out of the mental processes grouping. Thus, claims 1 and 11 recite a mental process.
Step 2A – Prong 2
Do claims 1 and 11 integrated the judicial exception into a practical application? 
No. The claims recite four additional elements: one or more hardware processors configured by machine-readable instructions to 
obtain a first risk profile, a second risk profile, and vehicle event characterization information, wherein the first risk profile is specific to a certain context for detecting vehicle events, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events matching the certain context, wherein the second risk profile is specific to operators, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events matching the operators, and wherein the vehicle event characterization information characterizes one or more types of vehicle events to be used in creating and deploying the new vehicle event definitions; 
automatically distribute instructions for detection and the new vehicle event definition to individual vehicles in the fleet of vehicles for the detection, by the individual vehicles including the first vehicle, of additional vehicle events in accordance with the instructions and the new vehicle event definition, wherein the additional vehicle events include a first additional vehicle event that has been detected for the first vehicle; 
automatically effectuate a presentation of a notification to an operator of the first vehicle, wherein the notification is based on the first additional vehicle event; and 
receive additional vehicle event information from the individual vehicles in the fleet of vehicles, wherein the additional vehicle event information includes information regarding the detection of the additional vehicle events, and wherein the additional vehicle events have been detected in accordance with the new vehicle event definition.  The hardware processors as it relates to each step is recited at a high level of generality, i.e., as one or more generic hardware processors configured by machine-readable instructions to perform generic computer functions of processing data (i.e., obtaining risk profiles and vehicle event characterization information, automatically distributing the new vehicle event definition, automatically effectuate a presentation of a notification to an operator of the first vehicle, and receiving additional vehicle event information from the individual vehicles). This generic hardware processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claims 1 and 11 are directed to the abstract idea.

Step 2B 
Do claims 1 and 11 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claims 1 and 11 are ineligible.
Dependent claims 2 – 10 and 12 - 20 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 10 and 12 - 20 are recited at a high level of generality and amount to either mere data gathering/distributing, which is a form of insignificant extra-solution activity, or instructions to apply an exception using generic computer component(s).   Therefore, claims 1 - 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Conclusion                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667